DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 6-7 cites the limitation "an output port connected to a side of a tank”.  Ln 13 states “another end connected to a side of the output port”.  It is unclear if these two ‘sides’ are the same location or different locations.  Therefore the scope of the claim is indeterminate.  For examination, the claim was interpreted as --A pressure booster for a pressurized fluid, comprising: a pressure boosting unit; and a bypass unit, wherein: the pressure boosting unit includes an input port connected to a pressurized fluid supplied to the input port and output [[the]] a pressure-boosted pressurized fluid from the output port; and the bypass unit includes a bypass flow path having one end connected to pressure-boosted pressurized fluid from 
Claims 2-5 are rejected due to their dependence upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhl; Jan Maiboll et al. US 20140283512 A1, hereinafter Buhl.
Regarding claim 1, Buhl discloses (Fig. 1, 9) a pressure booster for a pressurized fluid, comprising: 
a pressure boosting unit (6); and 
a bypass unit (7), wherein: 
the pressure boosting unit includes an input port (10) connected a fluid supply source (via port (36) [0072]) and an output port (11), the pressure boosting unit being configured to boost a pressure of a pressurized fluid supplied to the input port and output a pressure-boosted pressurized fluid from the output port [0039]; and 
the bypass unit includes a bypass flow path (9’) having one end connected to the fluid supply source (as depicted at (36)), and another end connected to the output port (as depicted at (11)), and the bypass flow path is provided with a bypass check valve (35) configured to block flow of the pressure-boosted pressurized fluid from the output port to the fluid supply source [0072].
Regarding claim 2, Buhl discloses (Fig. 1, 9) the input port (10) is connected to the fluid supply source via a main flow path ((9’), as depicted the line connecting (36) to (10)) provided in the bypass unit; and the bypass flow path is configured to branch from the main flow path (as depicted, (9’) is branched immediately upstream of (35)).
Regarding claim 3, Buhl discloses (Fig. 1, 9) the bypass flow path (9’) is connected to the output port via a merging port (11) provided in the pressure boosting unit (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buhl, in view of TAKADA YOSHIYUKI et al. WO 2019044047 A1, hereinafter Takada.  Buhl and Takada are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (pressure boosters/intensifiers).  MPEP2141.01(a) I.
Regarding claim 4, Buhl discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the pressure boosting unit is configured to have a cylinder structure in which drive cylinders are provided on both sides of a pressure boosting cylinder.  Instead Buhl discloses a pressure boosting unit incorporated by reference (U.S. Pat. No. 7,686,596 B2) which depicts a cylinder structure in which a single drive cylinder is provided on a single side of a pressure boosting cylinder.
Takada discloses (Fig. 6) a pressure boosting unit (10) is configured to have a cylinder structure in which drive cylinders (14, 16) are provided on both sides (as depicted, left and right sides) of a pressure boosting cylinder (12).
It would have been obvious to one of ordinary skill in the art to two drive cylinders in the device of Buhl to to boost the pressure in the pressure boosting cylinder as taught by Takada as this is a known technique for driving a pressure boosting cylinder.
Regarding claim 5, Buhl discloses (Fig. 1, 9) the input port (10) is connected to the fluid supply source via a main flow path ((9’), as depicted the line connecting (36) to (10)) provided in the bypass unit; the bypass flow path (9’) is connected to the output port (11) via a merging port (11, interpreted as the same point) provided in the pressure boosting unit (6); and the bypass unit is attached to a front face of the pressure boosting cylinder (as depicted in Fig. 9, the intersecting faces whereby ports (10, 11) are located), wherein the input port and the merging port are opened in the front face (as depicted (10 & 11) are co-located on the front face).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745